Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 11-23-2021 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 8 and 15.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive, from a capture device, at least one indicator of damage to an object; 
receive, from a telematics device associated with the object, 
object operational data comprising an indication of 
a speed of the object and 
an acceleration of the object; receive, from 
a third-party server system, 
scene data identifying a particular geographic location and 
a speed limit associated with the geographic location; and 
generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object, and the scene data, event interpretation data for each of the at least one indicators of damage, 
wherein the event interpretation data comprises 
a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.

Li discloses inferring damage to a vehicle and determining a repair cost. 
Li is silent as to “..a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Li is silent as to “[a]  system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive, from a capture device, at least one indicator of damage to an object; 
receive, from a telematics device associated with the object, 
object operational data comprising an indication of 
a speed of the object and 
an acceleration of the object; receive, from 
a third-party server system, 
scene data identifying a particular geographic location and 
a speed limit associated with the geographic location; and 
generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object, and the scene data, event interpretation data for each of the at least one indicators of damage, 
wherein the event interpretation data comprises 
a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Sugimoto teaches a device that can determine if a speed limit is present on a map and obtaining this data from a third party server. Sugimoto is silent as to “..a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Sugimoto is silent as to “[a]  system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive, from a capture device, at least one indicator of damage to an object; 
receive, from a telematics device associated with the object, 
object operational data comprising an indication of 
a speed of the object and 
an acceleration of the object; receive, from 
a third-party server system, 
scene data identifying a particular geographic location and 
a speed limit associated with the geographic location; and 
generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object, and the scene data, event interpretation data for each of the at least one indicators of damage, 
wherein the event interpretation data comprises 
a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Tofte teaches an assignment of liability based on the damage however it is silent as to “..a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Tofte is silent as to “[a]  system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive, from a capture device, at least one indicator of damage to an object; 
receive, from a telematics device associated with the object, 
object operational data comprising an indication of 
a speed of the object and 
an acceleration of the object; receive, from 
a third-party server system, 
scene data identifying a particular geographic location and 
a speed limit associated with the geographic location; and 
generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object, and the scene data, event interpretation data for each of the at least one indicators of damage, 
wherein the event interpretation data comprises 
a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Knuffman can provide damage estimates and an indication if a replacement is needed.
Knuffman is silent as to “[a]  system, comprising: at least one processor; and 
memory storing instructions that, when executed by the at least one processor, cause the system to: 
receive, from a capture device, at least one indicator of damage to an object; 
receive, from a telematics device associated with the object, 
object operational data comprising an indication of 
a speed of the object and 
an acceleration of the object; receive, from 
a third-party server system, 
scene data identifying a particular geographic location and 
a speed limit associated with the geographic location; and 
generate, by at least one machine classifier and based on the object operational data, the at least one indicator of damage to the object, and the scene data, event interpretation data for each of the at least one indicators of damage, 
wherein the event interpretation data comprises 
a confidence metric comprising a likelihood of liability for the at least one indicators of damage, an indication of how the damage occurred, and an indication of a party that is at fault”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668